PARKER, Judge.
On direct examination of defendant’s sister, the principal defense witness, defendant’s counsel sought to ask her concerning a statement which she heard the stranger make to her brother while the two men were in her home shortly after the assault. The court sustained the State’s objection. Had the witness been permitted to answer, she would have testified that she heard the stranger say to the defendant, “Honeycutt, I got the son of a bitch, didn’t I?” The exclusion of this testimony is the subject of defendant’s sole assignment of error. We find no error.
The proffered testimony was clearly hearsay, and this State does not recognize a statement against the penal interest of the declarant as a valid exception to the rule excluding hearsay evidence. State v. Madden, 292 N.C. 114, 232 S.E. 2d 656 (1977); State v. English, 201 N.C. 295, 159 S.E. 318 (1931); State v. May, 15 N.C. 328 (1833); State v. Vanderhall, 30 N.C. App. 239, 226 S.E. 2d 402 (1976). Although this view has been the subject of much scholarly criticism, see 5 Wigmore, Evidence (3rd edition), §§ 1476, 1477; 1 Stansbury’s N.C. Evidence (Brandis Rev.), § 147, pp. 495-96; note, 10 N.C. L. Rev. 84 (1931), it is still the view held by the majority of the courts in this country. Annot., 162 A.L.R. 446 (1946). In any event it is so deeply embedded in the case law of this jurisdiction that the decision to depart from it, if such a decision should be made, is more properly the function of our Supreme Court than of the trial courts or of this court. The trial court in this case correctly applied the rule as announced by our Supreme Court to this date.
We note that the record in the present case fails to furnish any substantial basis for argument that exclusion of the hearsay evidence in this case amounted to denial of due process. See Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed. 2d 297 (1973). In defendant’s trial and in the judgment appealed from we find
No error.
Judges Hedrick and Mitchell concur.